Mates, J.,
delivered the opinion of the court. .
The record shows that Bond and Evans are necessary and indispensable parties. Without them no proper decree can be made. This is apparent on the face of the record, and is particularly true as to Bond. This objection was not urged on the trial in the court below; but, it being impossible to make a proper decree without having these parties made defendants, this court will, of its own motion, decline to act until these parties have been joined. In the case of Clayton v. Merrett, 52 Miss., 360, the court said, in speaking of the failure on part of complainants to make necessary parties defendant to the bill *230of complaint: “Noobjection was urged, either in the court below or in this court; but the absence of a necessary party renders it impossible to proceed with the bill in its present aspect.” Lemon v. Dunn, 61 Miss., 210; 15 Ency. Pl. & Pr., 687.
Reversed and remanded, with leave to complainant to amend the bill within sixty days from date mandate is filed.

Reversed and remanded.

Whitfield, O. J., being ill, took no part in the decision of this cause.